Mr. Justice Waterman delivered the opinion of the court. The Circuit Court, neither in the decree out of which the contempt proceedings grew nor subsequently, found that it was within the power of appellant to comply with the decree or any portion thereof. Appellant has been fined $500 and ordered to be committed to jail, not for anything that he has done, but for a failure to do that which his answer to the rule shows he can not do. This is not an appeal from the decree; that stands and can be enforced like other decrees for the surrender or transfer of personal property. A party can not be declared in contempt for the mere failure to comply with a decree or judgment of court. Contempt is willful and can not arise from mere inability. O’Callaghan v. O’Callaghan, 69 Ill. 554; Dinet v. People, 73 Ill. 183; Rapalje on Contempts, Sec. 137. One, indeed, might be guilty of contempt if he willfully placed himself in a position where he was unable to obey a decree,- but nothing of the kind appears in this case. The answer of appellant, if true, shows that he was not guilty of contempt in failing to comply with the decree of court. The order of the Circuit Court is reversed.